      Case 3:20-cv-05938-RV-EMT Document 1 Filed 11/11/20 Page 1 of 18




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

ERIKA LINNAN,

             PLAINTIFF,
v.                                     CIVIL ACTION NO.:

COX COMMUNICATIONS GULF COAST LLC,

          DEFENDANT.
__________________________/

                                  COMPLAINT

      Plaintiff, ERIKA LINNAN, (hereinafter referred to as the “Plaintiff” or

“Linnan”), by and through her undersigned attorney, sues the defendant, COX

COMMUNICATIONS GULF COAST, LLC., (hereinafter referred to as the

“Defendant” or “Cox”), alleges as follows:

                          JURISDICTION AND VENUE

      1.       This is an action to remedy discrimination on the basis of disability

and retaliation in the terms, conditions, and privileges of Plaintiff’s employment in

violation of the Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-

12117, 12203; the Americans with Disabilities Act Amendments of 2008 (ADAA),

the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq., Florida

Statutes.

      2.       Jurisdiction is invoked pursuant to 28 U.S.C. § 1331 and 42 U.S.C.


                                          1
      Case 3:20-cv-05938-RV-EMT Document 1 Filed 11/11/20 Page 2 of 18




§2000e-5(f).

      3.         Declaratory, injunctive, and equitable relief is sought pursuant to 28

U. S. C. §§ 2201, 2202 and 42 U.S.C. § 2000e-5(g).

      4.         Costs and attorney’s fees are sought pursuant to 42 U.S.C. §2000e-

5(k), Fed. R. Civ. P. 54 and other Florida Statutes as set forth herein.

      5.         This action lies in the Northern District of Florida, Pensacola

Division, pursuant to 29 U.S.C. § 1391(b), because the action arose in this judicial

district, and pursuant to 42 U.S.C. § 2000e-5(f)(3), because the unlawful

employment practices were committed in this judicial district.

      6.       Plaintiff   has   complied   with   all   conditions   precedent    and

administrative remedies have been exhausted and jurisdiction is invoked pursuant

to 28 U.S.C. § 1331 and 42 U.S.C. § 2000e-5(f) and the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes. Plaintiff dual filed a

Charge of Discrimination with the Florida Commission on Human Relations

(“FCHR” No.: 201921655) and the United States Equal Employment Opportunity

Commission (“EEOC” No.: 15D202000174) on September 17, 2019. On May 13,

2020, more than 180 days since Plaintiff’s charge was filed, the FCHR had not

concluded its investigation or made a determination pursuant to Fla. Stat. §

760.11(3). Plaintiff thereafter requested her 90 day Notice of Right to Sue letter

from the EEOC which was received on August 21, 2020.


                                            2
      Case 3:20-cv-05938-RV-EMT Document 1 Filed 11/11/20 Page 3 of 18




                                     PARTIES

      7.       Plaintiff is a Caucasian female and a citizen of the State of Florida,

Okaloosa County and who resides in Crestview, Florida. She was employed by

Defendant from June 2011, until August 25, 2019.

      8.       Defendant, Cox Communication (“Cox”), is a communications and

entertainment company that provides internet, telephone, and home security

services to residential customers across the United States.

      9.       Defendant is an employer within the meaning of the ADA, ADAA,

and the Florida Civil Rights Act as it employs in excess of twenty (15) employees.

                                      FACTS

      10.      Plaintiff is a thirty-seven (37) year old Caucasian female.

      11.      Defendant is an employer within the meaning of the ADA, ADAA,

and the Florida Civil Rights Act as it employs in excess of twenty (15) employees.

      12.      Plaintiff began her employment with Defendant, on or about June 8,

2011, as an Inbound Sales Rep I in Defendant’s Call Center.

      13.      Plaintiff was promoted to Supervisor of Inbound Sales on

September 28, 2013.

      14.      On April 12, 2014, Plaintiff transferred to a role in Cox Business

where she was an Inside Sales Rep.


                                          3
      Case 3:20-cv-05938-RV-EMT Document 1 Filed 11/11/20 Page 4 of 18




      15.      On March 28, 2015, Plaintiff was promoted to a Retail Store

Manger II (“SMII”), over the Pensacola, Bayou Blvd. store.

      16.      The SMII role is responsible for managing all store operations for

two Cox Owned Retail Stores including a team of sales and sales support

employees. This role pro-actively monitors store revenues, store operational

      17.      Within about a year Plaintiff was moved to cover 3 retail stores,

West Pensacola, Crestview, and Destin.

      18.      Plaintiff was advised by both Christine “Chris” Six (Regional

Manager) and Brian Jones that the West Pensacola and Destin stores were doing so

poorly they were on the list as possible stores to be closed.

      19.      Plaintiff was able to get the stores and the teams to produce and to

have the stores removed from closure list.

      20.    During Plaintiff’s employment with Defendant, she performed the

duties and responsibilities of a SMII in a satisfactory manner. Throughout

Plaintiff’s time as a Retail Store manager for Cox, she was given a number of

awards, including, Winner's Circle, Torch Award, Homerun Award, NPS, and

Homelife Champion to name a few.

      21.    On March 15, 2019, Plaintiff suffered a medical emergency while at

work that required her to be transported by ambulance to a local hospital.

      22.    Pseudotumor cerebri occurs when the pressure inside a persons skull


                                          4
      Case 3:20-cv-05938-RV-EMT Document 1 Filed 11/11/20 Page 5 of 18




(intracranial pressure) increases for no obvious reason. It's also called idiopathic

intracranial hypertension.

      23.    Pseudotumor cerebri symptoms mimic those of a brain tumor and

often include: severe headaches that might originate behind your eyes; a

whooshing sound in your head that pulses with your heartbeat; nausea, vomiting or

dizziness; vision loss; brief episodes of blindness, lasting a few seconds and

affecting one or both eyes; difficulty seeing to the side; double vision; seeing light

flashes; neck, shoulder or back pain.

      24.    Defendant had knowledge of Plaintiff’s disability, when she was taken

to the hospital March 15, 2019.

                A. Defendant was aware of Plaintiff’s disability.
                B.   Plaintiff is a qualified individual with a disability:
                     (i)     she had a physical impairment that substantially limited
                             one or more major life activities: Plaintiff suffered from
                             mobility, vision, fatigue;
                     (ii) Plaintiff was under the treatment of a doctor for the care
                             and treatment of her physical disabilities.
                     (iii) she has a record of such impairment; and,
                     (iv) she was regarded (perceived or otherwise) by Defendant
                             as having such impairments.
      19.    Plaintiff’s disabilities substantially affected one or more major life

activity such as concentration and mobility.

      20.    Plaintiff had the ability to perform the essential functions of her
                                             5
       Case 3:20-cv-05938-RV-EMT Document 1 Filed 11/11/20 Page 6 of 18




position as a SMII and could have done so with or without an accommodation had

Defendant allowed her to return to her position as a SMII.

       21.       On March 25, 2019, Plaintiff was denied light duty work after

notifying Defendant of her light duty restrictions and was placed on FMLA leave.

       22.         Plaintiff could perform the duties necessary for her position other

than slight lifting restrictions instructed by her physician.

       23.         On June 13, 2019, Plaintiff submitted a revised return to work

document, with the only restriction being that she could not perform heavy lifting.

       24.         Again, Defendant denied Plaintiff’s request to return to work and

refused to grant her, a SMII, the reasonable accommodation of restricted heavy

lifting.

           25.     On July 17, 2019, Plaintiff returned to work.

           26.     Upon Plaintiff’s arrival back to work, she immediately started to

receive retaliatory threats and was notified by her co-workers that while she was

out on medical leave Ms. Six came into the store offices the last week of June to

inform everyone that Plaintiff was no longer the store manager.

           27.     Prior to Plaintiff returning to work, she was never formally

informed that she was not the store manager.

           28.     The same week that Plaintiff returned to work, she was placed on

an employee corrective action plan.


                                             6
       Case 3:20-cv-05938-RV-EMT Document 1 Filed 11/11/20 Page 7 of 18




       29.     Ms. Six then informed employees and team members that if

Plaintiff were to come into the store to be nice to her but that she was not allowed

in the back. Ms. Six also told the staff that if Plaintiff were to come back it would

not be in the position of store manager for Crestview and Destin store locations.

Ms. Six also told two staff members to clean out Plaintiff’s office.

       30.      Ms. Six further informed these employees and team members that

Plaintiff was not her choice, that she inherited her and just needed enough

complaints to get her out, so Ms. Six required that if any team members had any

kind of issue with Plaintiff that they were to immediately file a complaint against

her.

       31.     Ms. Six also discussed Plaintiff personal medical information with

these employees and team members and informed them that Plaintiff was not fit to

return to work and was being investigated for falsification of medical records and

releases to return to work.

       32.     Ms. Six’s discriminatory and retaliatory actions towards Plaintiff

resulted in a toxic working environment wherein Plaintiff’s ability to perform her

duties and responsibilities were being directly undermined by Ms. Six actions.

       33.     Plaintiff reported Ms. Six’s actions to Defendant’s HR department

and asked for help and support against the retaliatory and hostile work

environment.


                                          7
      Case 3:20-cv-05938-RV-EMT Document 1 Filed 11/11/20 Page 8 of 18




       34.         Plaintiff’s complaints went unanswered by HR and thus MS. Six’s

treatment of Plaintiff continued with more false accusations and complaints with

the intent to terminate Plaintiff or make her quit.

       35.        On    August   11,   2019,    due   to   the   continued   workplace

discrimination, harassment and retaliation, Plaintiff was forced to resign from her

position as a SMII with Defendant.

                          FIRST CAUSE OF ACTION
    (DISABILITY DISCRIMINATION - AMERICANS WITH DISABILITIES ACT, (ADA), AND
             AMERICANS WITH DISABILITIES ACT AMENDMENTS (ADAA))

      36.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 35 of this complaint with the same force and effect as if set

forth herein.

      37.         This is an action to remedy discrimination on the basis of Plaintiff’s

disability, perceived or otherwise, in the terms, conditions, and privileges of his

employment with Defendant in violation of the Americans with Disabilities Act,

(ADA), 42 U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities Act

Amendments of 2008.

      38.          At all times material hereto, Plaintiff was an employee of

Defendant within the meaning of Americans with Disabilities Act, (ADA), 42

U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities Act Amendments

of 2008.


                                            8
      Case 3:20-cv-05938-RV-EMT Document 1 Filed 11/11/20 Page 9 of 18




      39.       At all times material hereto, Defendant was an employer within the

meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008, as the

Defendant employed more than 15 employees.

      40.       Any possible assertion that there was a viable business justification

for the treatment of Plaintiff that lead to her resignation, is entirely pretextual for

Defendant’s retaliation and discrimination against her for engaging in a protective

activity and for any actual or perceived disability.

      41.       The adverse personnel action, the constructive termination of

Plaintiff’s employment, clearly violated Plaintiff’s right under the Americans with

Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203; the Americans with

Disabilities Act Amendments of 2008, and such action clearly constituted a

prohibited employment practice, contrary to the public policy of the ADAA.

      42.       As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that she has lost wages, associated job benefits; and in addition, she has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory discharge from Defendant’s employment.

      43.       As a result of the wrongful and unlawful retaliatory actions that

lead to her discharge from Defendant’s employment, Plaintiff has been


                                           9
      Case 3:20-cv-05938-RV-EMT Document 1 Filed 11/11/20 Page 10 of 18




experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      44.       Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

      45.       Plaintiff is entitled to recovery of reasonable attorney’s fees and

costs pursuant to Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-

12117, 12203; the Americans with Disabilities Act Amendments of 2008.

                        SECOND CAUSE OF ACTION
 (DISABILITY RETALIATION - AMERICANS WITH DISABILITIES ACT, (ADA), 42 U.S.C. §§
12111-12117, 12203; THE AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008
                                   (ADAA))

      46.       Plaintiff repeats and re-alleges each and every allegation contained

in paragraph 1 through 35 of this complaint with the same force and effect as if set

forth herein.

      47.       This is an action to remedy discrimination on the basis of Plaintiff’s

disability, perceived or otherwise, in the terms, conditions, and privileges of her

employment with Defendant in violation of the Americans with Disabilities Act,

(ADA), 42 U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities Act

Amendments of 2008.

      48.       At all times material hereto, Plaintiff was an employee of
                                          10
      Case 3:20-cv-05938-RV-EMT Document 1 Filed 11/11/20 Page 11 of 18




Defendant within the meaning of Americans with Disabilities Act, (ADA), 42

U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities Act Amendments

of 2008.

      49.       At all times material hereto, Defendant was an employer within the

meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008, as the

Defendant employed more than 15 employees.

      50.       Any possible assertion that there was a viable business justification

for the treatment of Plaintiff that lead to her resignation, is entirely pretextual for

Defendant’s retaliation and discrimination against her for engaging in a protective

activity and for any actual or perceived disability.

      51.       The adverse personnel action, the constructive termination of

Plaintiff’s employment, clearly violated Plaintiff’s right under the Americans with

Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203; the Americans with

Disabilities Act Amendments of 2008, and such action clearly constituted a

prohibited employment practice, contrary to the public policy of the ADAA.

      52.        As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that she has lost wages, associated job benefits; and in addition, she has sustained

compensatory damages, based upon emotional distress, associated with the


                                          11
      Case 3:20-cv-05938-RV-EMT Document 1 Filed 11/11/20 Page 12 of 18




wrongful, unlawful and retaliatory demotion that lead to her discharge from

Defendant’s employment.

       53.         As a result of the wrongful and unlawful retaliatory actions that

lead to her discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

       54.        Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

       55.        Plaintiff is entitled to recovery of reasonable attorney’s fees and

costs pursuant to Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-

12117, 12203; the Americans with Disabilities Act Amendments of 2008.

                          THIRD CAUSE OF ACTION
   (DISABILITY DISCRIMINATION - FLORIDA CIVIL RIGHTS ACT OF 1992, AS AMENDED,
                     CHAPTER 760 ET SEQ., FLORIDA STATUTES)

       56.         Plaintiff repeats and re-alleges each and every allegation

contained in paragraph 1 through 35 of this complaint with the same force and

effect as if set forth herein.

       57.         Defendant discriminated against Plaintiff on the basis of her

disability, perceived or otherwise, in the terms, conditions, and privileges of


                                          12
      Case 3:20-cv-05938-RV-EMT Document 1 Filed 11/11/20 Page 13 of 18




Plaintiff’s denied employment in violation of the Florida Civil Rights Act of 1992,

as amended, Chapter 760 et seq., Florida Statutes.

      58.         At all times material hereto, Plaintiff was an employee of

Defendant within the meaning of Florida Civil Rights Act of 1992, as amended,

Chapter 760 et seq., Florida Statutes.

      59.         At all times material hereto, Defendant was an employer within

the meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes, as the Defendant employed more than 15 employees.

      60.        Any possible assertion that there was a viable business

justification for the treatment of Plaintiff that lead to her resignation, is entirely

pretextual for Defendant’s retaliation and discrimination against her for engaging

in a protective activity and for any actual or perceived disability.

      61.        The adverse personnel action, the constructive termination of

Plaintiff’s employment, clearly violated Plaintiff’s right under the Florida Civil

Rights Act of 1992, as amended, Chapter 760 et seq., Florida Statutes.

      62.        As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that she has lost wages, associated job benefits; and in addition, she has sustained

compensatory damages, based upon emotional distress, associated with the




                                          13
      Case 3:20-cv-05938-RV-EMT Document 1 Filed 11/11/20 Page 14 of 18




wrongful, unlawful and discriminatory termination that lead to her discharge from

Defendant’s employment.

       63.        As a result of Defendant’s wrongful and unlawful discriminatory

acts against Plaintiff that lead to her discharge from Defendant’s employment,

Plaintiff has been experiencing anxiety and difficult economic circumstances,

resulting from the unlawful discharge; and the Plaintiff has also sustained

continued mental and psychological distress, due to the unlawful dismissal from

employment.

       64.       Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

       65.        Plaintiff is entitled to recovery of reasonable attorney’s fees and

costs pursuant to Florida Civil Rights Act of 1992, as amended, Chapter 760 et

seq., Florida Statutes.

                        FOURTH CAUSE OF ACTION
    (DISABILITY RETALIATION - FLORIDA CIVIL RIGHTS ACT OF 1992, AS AMENDED,
                    CHAPTER 760 ET SEQ., FLORIDA STATUTES)

       66.         Plaintiff repeats and re-alleges each and every allegation

contained in paragraph 1 through 35 of this complaint with the same force and

effect as if set forth herein.

       67.         This is an action to remedy retaliation by the Defendant in


                                          14
      Case 3:20-cv-05938-RV-EMT Document 1 Filed 11/11/20 Page 15 of 18




violation of the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.

      68.           At all times material hereto, Plaintiff was an employee of

Defendant within the meaning of Florida Civil Rights Act of 1992, as amended,

Chapter 760 et seq., Florida Statutes.

      69.           At all times material hereto, Defendant was an employer within

the meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes, as the Defendant employed more than 15 employees.

      70.       Any possible assertion that there was a viable business justification

for the treatment of Plaintiff that lead to her resignation, is entirely pretextual for

Defendant’s retaliation against her for engaging in a protective activity and for any

actual or perceived disability.

      71.       The adverse personnel action, the constructive termination of

Plaintiff’s employment, clearly violated Plaintiff’s right under the Florida Civil

Rights Act of 1992, as amended, Chapter 760 et seq., Florida Statutes, and such

action clearly constituted a prohibited employment practice, contrary to the public

policy of the ADAA.

      72.       As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that she has lost wages, associated job benefits; and in addition, she has sustained


                                          15
      Case 3:20-cv-05938-RV-EMT Document 1 Filed 11/11/20 Page 16 of 18




compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory demotion that lead to her discharge from

Defendant’s employment.

      73.       As a result of the Defendant’s wrongful and unlawful retaliatory

actions that lead to her discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      74.        Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

      75.        Plaintiff is entitled to recovery of reasonable attorney’s fees and

costs pursuant to Florida Civil Rights Act of 1992, as amended, Chapter 760 et

seq., Florida Statutes.

                                  PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests this Court to enter a

judgment:

      a.     Declaring the acts and practices complained of herein are violation of

the ADA, ADAA and Florida Civil Rights Act (FCRA);




                                         16
      Case 3:20-cv-05938-RV-EMT Document 1 Filed 11/11/20 Page 17 of 18




       b.          Enjoining and permanently restraining those violations of the ADA,

ADAA and Florida Civil Rights Act (FCRA);

       c.        Directing the Defendant to take such affirmative action as is necessary

to ensure that the effects of these unlawful employment practice are eliminated and

do not continue to affect Plaintiff’s employment opportunities;

       d.        Directing Defendant to place Plaintiff in the position she would have

occupied but for Defendant’s discriminatory treatment of her and make her whole

for all earnings she would have received but for Defendant’s discriminatory

treatment, including but not limited to, wages (past and future), pension, and other

lost benefits.

              i.        Awarding Plaintiff Front Pay in lieu of reinstatement;

             ii.        Awarding Plaintiff compensatory damages;

            iii.        Awarding Plaintiff liquidated damages;

            iv.         Awarding Plaintiff the costs of this action together with a

reasonable attorney’s fees; and,

       e.        Granting such other and further relief as the Court deems just and

proper in the premises.

                               DEMAND FOR JURY TRIAL

                 Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure,

Plaintiff demands a trial by jury in this action.


                                             17
Case 3:20-cv-05938-RV-EMT Document 1 Filed 11/11/20 Page 18 of 18




                                     Respectfully submitted,

Dated: November 11, 2020.           By: /s/ Clayton M. Connors
                                     CLAYTON M. CONNORS
                                     Florida Bar No.: 0095553
                                     Email: cmc@westconlaw.com
                                     WESTBERRY & CONNORS, LLC.
                                     4400 Bayou Blvd., Suite 32A
                                     Pensacola, Florida 32503
                                     Tel: (850) 473-0401
                                     Fax: (850) 473-1388
                                     Attorney for the Plaintiff




                               18
